Citation Nr: 0927151	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  09-12 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for 
arteriosclerotic cardiovascular disease, as secondary to type 
II diabetes mellitus, and if so, whether the reopened claim 
should be granted.


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Wife


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The Veteran had an honorable period of active duty service 
with the United States Army from to March 1969 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision by the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that determined the 
Veteran had not submitted new and material evidence to reopen 
his previously denied claim for service connection for 
arteriosclerotic cardiovascular disease as secondary to type 
II diabetes mellitus.

The Veteran originally filed a claim for service connection 
for arteriosclerotic cardiovascular disease in October 2004.  
That claim was denied, and the Veteran was notified of the 
denial in December 2004.  The Veteran did not appeal, and the 
decision became final.  In January 2006, the Veteran filed a 
claim to reopen the originally denied claim for service 
connection.  His claim was denied by a rating decision in 
April 2006; the Veteran did not appeal this denial.  

The Veteran submitted a letter to the Board in June 2009 
indicating he wished to withdraw his appeal "and have [his] 
claim returned to New Hampshire for a decision to be 
made . . . ."  The Board has determined that the Veteran's 
letter is not actually a request for a withdrawal of his 
claim, as it is clear that he wishes to move forward with the 
claim at the RO level.

The issue of entitlement to service connection for 
arteriosclerotic cardiovascular disease, as secondary to type 
II diabetes mellitus is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In a final rating decision issued in April 2006, the RO 
denied a claim for entitlement to service connection for 
arteriosclerotic cardiovascular disease, as secondary to type 
II diabetes mellitus.

2.  Evidence received since the April 2006 rating decision 
regarding the Veteran's heart disease includes evidence that 
is not cumulative or redundant of the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for 
arteriosclerotic cardiovascular disease, as secondary to type 
II diabetes mellitus.


CONCLUSION OF LAW

New and material evidence to reopen the Veteran's claim for 
service connection for arteriosclerotic cardiovascular 
disease, as secondary to type II diabetes mellitus, has been 
received, and the Veteran's claim for service connection for 
arteriosclerotic cardiovascular disease, as secondary to type 
II diabetes mellitus, is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The Veteran's claim is one to reopen a previously-denied 
claim for service connection.  Specific to requests to 
reopen, the claimant must be notified of both the reopening 
criteria and the criteria for establishing the underlying 
claims for service connection.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

As to the Veteran's claim to reopen his previously-denied 
claim for service connection, the claim for service 
connection is reopened by way of this decision; this 
represents a full grant of the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

New and Material Evidence

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The claim 
in this instance was filed in August 2007.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record. Evans v. Brown, 9 Vet. App. 273 (1996).  For the 
purpose of establishing whether new and material evidence has 
been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Here, the RO last denied service connection for the Veteran's 
heart disease in April 2006, finding that "[t]he evidence 
does not show your arteriosclerotic cardiovascular disease is 
related to your service-connected condition of type II 
diabetes mellitus," and that there was no evidence that he 
incurred the heart disease during service or within the 
applicable presumptive period.

Therefore, for evidence in the Veteran's heart disease claim 
to be new and material, it must support a finding that the 
disease is secondary to his diabetes, was incurred during 
service, or was diagnosed within the applicable presumptive 
period following service.  

The Veteran has submitted new evidence to support a finding 
that his current arteriosclerotic cardiovascular disease is 
secondary to his diabetes.  New evidence includes a June 2007 
statement by the Veteran's VA physician that the Veteran's 
coronary artery disease and congestive heart failure 
"clearly have come about as a consequence of his diabetes 
mellitus."

The Board finds that the evidence submitted since the RO's 
April 2006 decision, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim - a nexus between the 
Veteran's current condition and a service-connected condition 
- and raises a reasonable possibility of substantiating the 
claim.  The Board therefore finds that new and material 
evidence has been received since the RO's April 2006 
decision, and reopening the claim of service connection for 
arteriosclerotic cardiovascular disease, as secondary to type 
II diabetes mellitus, is warranted.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156.




ORDER

As new and material evidence has been submitted regarding the 
Veteran's claim for service connection for arteriosclerotic 
cardiovascular disease, as secondary to type II diabetes 
mellitus, the claim for service connection for 
arteriosclerotic cardiovascular disease, as secondary to type 
II diabetes mellitus is reopened.


REMAND

A remand is required for evidentiary development and a VA 
medical examination.

Initially, the Board notes that the Veteran does not 
currently have a representative, having recently revoked the 
power of attorney granted to Veterans of Foreign Wars of the 
United States.  The RO should encourage the Veteran to choose 
a new representative to assist him with his claim.

The most recent treatment records for the Veteran are from 
October 2007.  During the Veteran's February 2009 hearing 
before a Decision Review Officer at the RO, he indicated that 
he was receiving ongoing treatment for his heart condition in 
White River Junction, Vermont, and West Roxbury, 
Massachusetts.  These records should be obtained prior to the 
VA examination.

The Board acknowledges that there is an opinion in the file 
supporting the Veteran's claim that his heart disease is 
secondary to his diabetes.  The Board notes, however, that 
the June 2007 opinion by Dr. B.O. does not provide any 
reasons and bases supporting the opinion.  This is 
insufficient evidence on which to grant service connection.  
As VA is required to assist the Veteran in the development of 
his claim, and the Veteran's claim lacks a nexus opinion 
supported by reasons and bases, the RO should schedule an 
examination to obtain an opinion on the issue.  

After obtaining all current treatment records, the RO should 
schedule the Veteran for a VA examination at the local VA 
Medical Center to determine whether his currently-diagnosed 
arteriosclerotic cardiovascular disease is secondary to his 
type II diabetes mellitus.  The examiner should completely 
review the Veteran's claims file, as well as the contents of 
this remand, prior to performing the examination.  

The Board observes that the Veteran was diagnosed with 
diabetes in February 2004.  One issue in this case is whether 
the Veteran had heart disease prior to developing diabetes.  
Relevant to this inquiry, the Board notes a particular set of 
medical records that should be considered by the examiner.  
The Veteran was treated in January 2001 for "left arm 
numbness/tingling and chest tightness."  A stress test was 
performed at the time, which was negative.  The medical 
provider sent the Veteran a follow-up letter dated January 
25, 2001, which included two somewhat ambiguous statements.  
After describing the negative results of the Veteran's stress 
test, the physician informed the Veteran, that "with your 
numerous risk factors, it is highly likely that some disease 
is there, and is just not to the point of causing symptoms."  
Subsequently, the physician stated, "[n]ow is the time to 
prevent future heart disease!"  It is not clear to the Board 
if the January 2001 records indicate a diagnosis of heart 
disease.

At the conclusion of the examination, the examiner should 
determine, if possible, whether the Veteran was diagnosed 
with heart disease prior to developing diabetes.  The 
examiner should then opine whether it is at least as likely 
as not that the Veteran's arteriosclerotic cardiovascular 
disease is related to his type II diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
encourage him to choose a new 
representative to assist him with his 
claim.

2.  The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
have treated the Veteran for his heart 
condition since October 2007.  After the 
Veteran has signed the appropriate 
releases, any identified records of 
pertinent medical treatment should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran is 
to be notified of unsuccessful efforts in 
this regard, in order to allow the Veteran 
the opportunity to obtain and submit these 
records for VA review.

3.  After the RO has obtained all relevant 
treatment records, the RO should schedule 
the Veteran for a VA examination to 
determine the etiology of his heart 
disease.  The examiner should review the 
Veteran's claims folder, including this 
remand in its entirety, prior to examining 
the Veteran; the examiner should make a 
notation on the examination report that 
the records review occurred.  The examiner 
should then examine the Veteran and 
determine the current status of his heart 
disease.  At the conclusion of the 
examination, the examiner should 
determine, if possible, whether the 
Veteran was diagnosed with heart disease 
prior to developing diabetes.  The 
examiner should then opine whether it is 
at least as likely as not that the 
Veteran's arteriosclerotic cardiovascular 
disease is related to his type II diabetes 
mellitus.  If the examiner is unable to 
provide the requested opinions, he or she 
should explain why.  A full and complete 
rationale for all opinions expressed is 
requested.

4.  The RO should review the claims file 
to ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


